EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Shibazaki discloses an exposure apparatus (Fig. 1) / an exposure method (paragraph [0003]) that exposes an object (W) with an illumination light via a projection optical system (PL), the apparatus comprising: 
a first movable body (one of a main section or a fine section of the stage) that is disposed below the projection optical system (PL), and holds the object (W); 
a first drive section (Fig. 6 item 27) that moves the first movable body (one of a main section or a fine section of the stage) in a first direction and a second direction that are orthogonal to each other within a predetermined plane orthogonal to an optical axis of the projection optical system (as show in Fig. 1 in the X and Y direction); 
a measurement section (50A-50D) that measures position information of the first movable body (one of a main section or a fine section of the stage); and 

a second drive section that moves the second movable body in the first and the second directions (paragraphs [0114]-[0116] teaches the movements of the stages), 
wherein the second drive section moves the second movable body in the first direction or the second direction when the first movable body is moved in the first direction or the second direction by the first drive section (paragraphs [0114]-[0116] teaches the movements of the stages, see also Figs. 3, 7, 8, 12-14 and 20-27). 
	However, Shibazaki does not teach the second measurement section has: a first scale having a length sufficient to measure a movable distance of the first movable body in the first direction, a second scale having a length sufficient to measure a movable distance of the first movable body in the second direction, and provided at the frame member, a first head provided at the second movable body, and capable of measuring a position of the first movable body with respect to the first scale in the first direction, a second head provided at the first scale, and capable of measuring a position of the first scale in the second direction in a state facing the second scale, and a second drive section that relatively moves the first scale with respect to the second scale in the second direction while maintaining a facing state between the second head and the second scale, and the first drive section moves the first movable body in the first direction and the second direction relative to the frame member based on the first position information and the second position information, and it does not appear to be obvious why one of ordinary skill in the art would modify Shibazaki such that the second drive section that relatively moves the first scale with respect to the second scale in the second direction while 
	Accordingly, the prior art fails to teach or fairly suggest an exposure apparatus that exposes an object with an illumination light via a projection optical system requiring “the second measurement section has: a first scale having a length sufficient to measure a movable distance of the first movable body in the first direction, a second scale having a length sufficient to measure a movable distance of the first movable body in the second direction, and provided at the frame member, a first head provided at the second movable body, and capable of measuring a position of the first movable body with respect to the first scale in the first direction, a second head provided at the first scale, and capable of measuring a position of the first scale in the second direction in a state facing the second scale, and a second drive section that relatively moves the first scale with respect to the second scale in the second direction while maintaining a facing state between the second head and the second scale, and the first drive section moves the first movable body in the first direction and the second direction relative to the frame member based on the first position information and the second position information”, in the combination required by the claim.

Claims 2-7 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882